--------------------------------------------------------------------------------

Exhibit 10.41
 
ORTHOCYTE CORPORATION
 
2010 Stock Option Plan
 
1.             Purpose and Eligibility
 
The purpose of this 2011 Stock Option Plan (the “Plan”) of ORTHOCYTE CORPORATION
(the “Company”) is to provide stock options and other equity interests in the
Company (each an “Award”) to selected key officers, directors, employees,
consultants, independent contractors, professionals, advisors, scientific
advisory board members, and other individuals whose efforts may aid the Company
or its Affiliates, all of whom are eligible to receive Awards under the
Plan.  Any person to whom an Award has been granted under the Plan is called a
“Participant.”  Additional definitions are contained in Section 8.
 
2.             Administration
 
a.             Administration by Board of Directors.  The Plan will be
administered by the Board of Directors of the Company (the “Board”).  The Board,
in its sole discretion, shall have the authority to grant and amend Awards, to
adopt, amend and repeal rules relating to the Plan and to interpret and correct
the provisions of the Plan and any Award.   All decisions by the Board shall be
final and binding on all interested persons. Neither the Company nor any member
of the Board shall be liable for any action or determination relating to the
Plan.
 
b.             Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”).  All references
in the Plan to the “Board” shall mean such Committee or the Board.
 
3.             Stock Available for Awards
 
a.             Number of Shares.  Subject to adjustment under Section 3(c), the
aggregate number of shares of Common Stock of the Company (the “Common
Stock”)  that may be issued pursuant to the Plan is 4,000,000 shares.  If any
Award expires, or is terminated, surrendered or forfeited, in whole or in part,
the unissued Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan.  If shares of Common Stock issued pursuant to
the Plan are repurchased by, or are surrendered or forfeited to, the Company at
no more than cost, such shares of Common Stock shall again be available for the
grant of Awards under the Plan; provided, however, that the cumulative number of
such shares that may be so reissued under the Plan will not exceed
4,000,000.  Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
 
b.             Adjustment to Common Stock.  In the event of any stock split,
stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off,
split-up, or other similar change in capitalization or event, (i) the number and
class of securities available for Awards under the Plan and the per-Participant
share limit, (ii) the number and class of securities, vesting schedule and
exercise price per share subject to each outstanding Option, (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) to the extent the Board shall determine, in good
faith, that such an adjustment (or substitution) is appropriate. If Section
7(e)(i) applies for any event, this Section 3(b) shall not be applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Stock Options
 
a.             General.  The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.
 
b.             Incentive Stock Options.  An Option that the Board intends to be
an “incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of Section
422 of the Code.  The Board and the Company shall have no liability if an Option
or any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Non-Qualified Stock Option.”
 
c.             Exercise Price.  The Board shall establish the exercise price (or
determine the method by which the exercise price shall be determined) at the
time each Option is granted and specify it in the applicable option agreement.
 
d.             Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement.
 
e.             Exercise of Option.  Options may be exercised only by delivery to
the Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Section 4(f) for the number of shares for
which the Option is exercised.
 
f.              Payment Upon Exercise.  Common Stock purchased upon the exercise
of an Option shall be paid for by one or any combination of the following forms
of payment, as determined by the Board in the exercise of its discretion, and
specified in the applicable option agreement:
 
(i)             by check payable to the order of the Company;
 
(ii)            except as otherwise explicitly provided in the applicable option
agreement, and only if the Common Stock is then publicly traded, delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(iii)           to the extent explicitly provided in the applicable option
agreement, by (A) delivery of shares of Common Stock owned by the Participant
valued at  fair market value (as determined by the Board or as determined
pursuant to the applicable option agreement), (B) net exercise of the option
pursuant to which the Participant agrees to surrender a sufficient number of
shares obtained through exercise of the option, valued at fair market value (as
determined by the Board or as determined by the applicable option agreement) to
satisfy the exercise price, or (C) payment of such other lawful consideration as
the Board may determine.
 
5.             Restricted Stock
 
a.             Grants.  The Board may grant Awards entitling recipients to
acquire shares of Common Stock, subject to (i) delivery to the Company by the
Participant of cash or other lawful consideration in an amount at least equal to
the par value of the shares purchased, and (ii) the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price from the Participant in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such Award
(each, a “Restricted Stock Award”).
 
b.             Terms and Conditions. The Board shall determine the terms and
conditions of any such Restricted Stock Award.  Any stock certificates issued in
respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee).  After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by a Participant, in a manner determined by the Board, to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”).  In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.
 
6.             Other Stock-Based Awards
 
The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units.
 
7.             General Provisions Applicable to Awards
 
a.             Transferability of Awards.  Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant.  References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
b.             Documentation.  Each Award under the Plan shall be evidenced by a
written instrument in such form as the Board shall determine or as executed by
an officer of the Company pursuant to authority delegated by the Board.  Each
Award may contain terms and conditions in addition to those set forth in the
Plan provided that such terms and conditions do not contravene the provisions of
the Plan.
 
c.             Board Discretion.  The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly.
 
d.             Termination of Status.  The Board shall determine the effect on
an Award of the disability, death, retirement, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Award.
 
e.             Acquisition of the Company
 
(i)            Consequences of an Acquisition.  Upon the consummation of an
Acquisition, the Board or the board of directors of the surviving or acquiring
entity (as used in this Section 7(e)(i), also the “Board”), shall, as to
outstanding Awards (on the same basis or on different bases as the Board shall
specify), make appropriate provision for the continuation of such Awards by the
Company or the assumption of such Awards by the surviving or acquiring entity
and by substituting on an equitable basis for the shares then subject to such
Awards either (a) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Acquisition, (b) shares of stock
of the surviving or acquiring corporation or (c) such other securities or other
consideration as the Board deems appropriate, the fair market value of which (as
determined by the Board in its sole discretion) shall not materially differ from
the fair market value of the shares of Common Stock subject to such Awards
immediately preceding the Acquisition. In addition to or in lieu of the
foregoing, with respect to outstanding Options, the Board may, on the same basis
or on different bases as the Board shall specify, upon written notice to the
affected optionees, provide that one or more Options then outstanding must be
exercised, in whole or in part, within a specified number of days of the date of
such notice, at the end of which period such Options shall terminate, or provide
that one or more Options then outstanding, in whole or in part, shall be
terminated in exchange for a cash payment equal to the excess of the fair market
value (as determined by the Board in its sole discretion) for the shares subject
to such Options over the exercise price thereof; provided, however, that before
terminating any portion of an Option that is not vested or exercisable (other
than in exchange for a cash payment), the Board must first accelerate in full
the exercisability of the portion that is to be terminated.  Unless otherwise
determined by the Board (on the same basis or on different bases as the Board
shall specify), any repurchase rights or other rights of the Company that relate
to an Option or other Award shall continue to apply to consideration, including
cash, that has been substituted, assumed or amended for an Option or other Award
pursuant to this paragraph. The Company may hold in escrow all or any portion of
any such consideration in order to effectuate any continuing
restrictions.  Notwithstanding the foregoing, the Board retains the authority to
do or approve any action affecting the terms of Awards that the Board deems to
be in the best interests of the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(ii)           Acquisition Defined.  An “Acquisition” shall mean: (x) the sale
of the Company by merger in which the shareholders of the Company in their
capacity as such no longer own a majority of the outstanding equity securities
of the Company (or its successor); or (y) any sale of all or substantially all
of the assets or capital stock of the Company (other than in a spin-off or
similar transaction) or  (z) any other acquisition of the business of the
Company, as determined by the Board.
 
(iii)           Assumption of Options Upon Certain Events.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards under the
Plan in substitution for stock and stock-based awards issued by such entity or
an affiliate thereof.  The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.
 
f.             Withholding.  Each Participant shall pay to the Company, or make
provisions satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with Awards to such Participant no later than the
date of the event creating the tax liability.  The Board may allow Participants
to satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable option agreement).  The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to a Participant.
 
g.             Amendment of Awards.  The Board may amend, modify or terminate
any outstanding Award including, but not limited to, substituting therefor
another Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Non-Qualified Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
 
h.             Conditions on Delivery of Stock.  The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
i.              Acceleration.  The Board may at any time provide that any
Options shall become immediately exercisable in full or in part, that any
Restricted Stock Awards shall be free of some or all restrictions, or that any
other stock-based Awards may become exercisable in full or in part or free of
some or all restrictions or conditions, or otherwise realizable in full or in
part, as the case may be, despite the fact that the foregoing actions may (i)
cause the application of Sections 280G and 4999 of the Code if a change in
control of the Company occurs, or (ii) disqualify all or part of the Option as
an Incentive Stock Option. In the event of the acceleration of the
exercisability of one or more outstanding Options, including pursuant to
paragraph (e)(i), the Board may provide, as a condition of full exercisability
of any or all such Options, that the Common Stock or other substituted
consideration, including cash, as to which exercisability has been accelerated
shall be restricted and subject to forfeiture back to the Company at the option
of the Company at the cost thereof upon termination of employment or other
relationship, with the timing and other terms of the vesting of such restricted
stock or other consideration being equivalent to the timing and other terms of
the superseded exercise schedule of the related Option.
 
8.             Miscellaneous
 
a.  Definitions.
 
(i)            “Company” for purposes of eligibility under the Plan, shall
include any present or future corporation which is a parent corporation or a
subsidiary corporation with respect to the ORTHOCYTE CORPORATION within the
meaning of Sections 424(e) or (f) of the Code.  For purposes of Awards other
than Incentive Stock Options, the term “Company” shall include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Board in its sole discretion.
 
(ii)           “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.
 
(iii)          “Employee” for purposes of eligibility under the Plan (but not
for purposes of Section 4(b)) shall include a person to whom an offer of
employment has been extended by the Company.
 
b.             No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.
 
c.             No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
d.             Effective Date and Term of Plan.  The Plan shall become effective
on the date on which it is adopted by the Board.  No Awards shall be granted
under the Plan after the completion of ten years from the date on which the Plan
was adopted by the Board, but Awards previously granted may extend beyond that
date.
 
e.             Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time.
 
f.              Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
California, without regard to any applicable conflicts of law.

      Adopted by the Board of Directors on               Approved by the
stockholders on      

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT made and entered into as of ___________ by and between OrthoCyte
Corporation, a California corporation (the “Company”), and __________, an
employee/consultant (the “Employee”) of the Company or of a subsidiary of the
Company (hereinafter included within the term “Company”) within the meaning of
Section 425(f) of the Internal Revenue Code of 1986, as amended (the “Code”),
 
W I T N E S S E T H
 
WHEREAS, the Company has adopted the OrthoCyte Corporation 2011 Stock Option
Plan, (the “Plan”), administered by the Company’s Board of Directors (the
“Board”) or, in the discretion of the Board, by a committee (the “Committee”),
providing for the granting to its employees or other individuals, stock options
to purchase the Company’s common stock, no par value; and
 
WHEREAS, the Plan provides for the grant of certain options which are intended
to be incentive stock options (“incentive stock options” or “options”) within
the meaning of Section 422(b) of the Code; and
 
WHEREAS, the Employee is an officer or key employee/consultant who is in a
position to make an important contribution to the long-term performance of the
Company;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
1.            Grant. The Company hereby grants to the Employee an incentive
stock option to purchase _______ shares of common stock, no par value (the
“Shares”), at the price set forth in Section 2, on the terms and conditions
hereinafter stated and subject to any limitations contained in the Plan.
 
2.            Exercise Price.  The purchase price per Share is _______ ($____)
which was the fair market value of a Share as determined by the Board of
Directors of the Company immediately prior to the grant.
 
3.            Vesting.  Unless otherwise terminated as provided by this
Agreement, this option will vest (and thereby become exercisable) as follows:
________.  Vesting will depend on Employee=s continued employment with the
Company through the applicable vesting date.  The unvested portion of the Option
shall not be exercisable.
 
4.            Expiration.  The vested portion of the options shall expire at
5:00 p.m. California time on the ________ anniversary of the date of grant.
 
 
 

--------------------------------------------------------------------------------

 
 
5.            Adjustments in Shares and Purchase Price.
 
(a)           In the event of any stock split, stock dividend, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off, split-up, or other
similar change in capitalization or event affecting the Shares, the Board will
adjust, in a manner that the Board determines, the number and class of
securities, vesting schedule and exercise price per Share subject to this
option.
 
(b)           Upon the consummation of a merger of the Company in which the
shareholders of the Company no longer own a majority of the outstanding equity
securities of the Company (or its successor); or any sale of all or
substantially all of the assets or capital stock of the Company (other than in a
spin-off or similar transaction), or any other acquisition of the business of
the Company, as determined by the Board, appropriate provision will be made for
the continuation of this option by the Company or the assumption of this option
by the surviving or acquiring company, and by substituting on an equitable basis
for the Shares then subject to this option either:  (a) the stock or other
consideration payable with respect to the outstanding shares of Company common
stock in connection with the transaction, (b) shares of stock of the surviving
or acquiring corporation, or (c) other securities or other consideration as the
Board deems appropriate, provided, that the fair market value of the substituted
securities does not materially differ from the fair market value of the Shares
subject to this option.  The Board may also accelerate the expiration date of
this option, or provide that this option will be terminated in exchange for a
cash payment equal to the excess of the fair market value of the Shares subject
to this option over the option exercise price, but the termination date of this
option may not be accelerated unless the vesting of the option is accelerated so
that it becomes exercisable prior to being terminated.
 
(c)           To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Board or
Committee, whose determination in that respect shall be final, binding and
conclusive.
 
(d)           The grant of this option shall not affect in any way the right of
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
 
6.            Effect of Termination of Employment.  In the event of termination
of the Employee’s employment for any reason other than his or her death or
disability, this option may not be exercised after three months after the date
he or she ceases to be an employee of the Company, and may be exercisable only
up to the amount vested on the date of termination.
 
 
2

--------------------------------------------------------------------------------

 
 
7.            Effect of Death or Disability.  This option shall be exercisable
during the Employee’s lifetime only by the Employee and shall be nontransferable
by the Employee otherwise than by will or the laws of descent and distribution.
 
(a)           In the event the Employee ceases to be employed by the Company on
account of the Employee’s disability, this option may not be exercised after one
year following cessation of employment due to such disability, and may be
exercisable only up to the amount vested under Section 3 on the date of
disability.  A disability means that an employee is unable to carry out the
responsibilities and functions of the position held by the employee by reason of
any medically determinable physical or mental impairment.
 
(b)           In the event of the Employee’s death while in the employ of the
Company, or during the three-month period following termination of employment
during which the Employee is permitted to exercise this option pursuant to
Section 6 or 7, this option may be exercised by the executor or administrator of
the Employee’s estate or any person who shall have acquired the option from the
Employee by his or her will or the applicable law of descent and distribution,
during a period of one year after Employee's death with respect to the number of
Shares for which the deceased Employee would have been entitled to exercise at
the time of his or her death, including the number of Shares that vested upon
his death under Section 3, subject to adjustment under Section 5.  Any such
transferee exercising this option must furnish the Company upon request of the
Committee (i) written notice of his or her status as transferee, (ii) evidence
satisfactory to the Company to establish the validity of the transfer of the
option in compliance with any laws of regulations pertaining to said transfer,
and (iii) written acceptance of the terms and conditions of the option as
prescribed in this Agreement.
 
8.            How to Exercise Option.  This option may be exercised by the
person then entitled to do so as to any Share which may then be purchased by
giving written notice of exercise to the Company, specifying the number of full
Shares to be purchased and accompanied by full payment of the purchase price
thereof and the amount of any income tax the Company is required by law to
withhold by reason of such exercise.  The purchase price shall be payable in
cash.
 
9.            No Rights as Shareholder Prior to Exercise.  Neither the Employee
nor any person claiming under or through the Employee shall be or have any of
the rights or privileges of a stockholder of the Company in respect of any of
the Shares issuable upon the exercise of the option until the date of receipt of
payment (including any amounts required by income tax withholding requirements)
by the Company.
 
10.          Notices.  Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
office, or at such other address as the Company may hereafter designate in
writing.  Any notice to be given to the Employee shall be addressed to the
Employee as the address set forth beneath his or her signature hereto, or at any
such other address as the Employee may hereafter designate in writing.  Any such
notice shall be deemed to have been duly given three (3) days after being
addressed as aforesaid and deposited in the United States mail, first class
postage prepaid.
 
 
3

--------------------------------------------------------------------------------

 
 
11.          Restrictions on Transfer.  Except as otherwise provided herein, the
option herein granted and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution
attachment or similar process upon the rights and privileges conferred
hereby.  Any transfer, assignment, pledge or other disposal of said option, or
of any right or privilege conferred hereby, contrary to the provisions hereof,
or any sale under any execution, attachment or similar process upon the rights
and privileges conferred hereby, shall immediately be null and void and shall
not vest in any purported assignee or transferee any rights or privileges of the
optionee, under this Agreement or otherwise with respect to such
options.  Notwithstanding the preceding two sentences, in conjunction with the
exercise of an option, and for the purpose of obtaining financing for such
exercise, the option holder may arrange for a securities broker/dealer to
exercise an option on the option holder's behalf, to the extent necessary to
obtain funds required to pay the exercise price of the option.
 
12.          Successor and Assigns.  Subject to the limitations on
transferability contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legal representatives, successors and assigns of
the parties hereto.
 
13.          Additional Restrictions.  The rights awarded hereby are subject to
the requirement that, if at any time the Board or the Committee shall determine,
in its discretion, that the listing, registration or qualification of the Shares
subject to such rights upon any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such rights or the issuance or purchase of Shares in connection with the
exercise of such rights, then such rights may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been affected or obtained free of any conditions not acceptable to the
Board or the Committee.  Furthermore, if the Board or Committee determines that
amendment to any stock option (including but not limited to the increase in the
exercise price) is necessary or desirable in connection with the registration or
qualification of any Shares or other securities under the securities or “blue
sky” laws of any state, then the Board or Committee shall have the unilateral
right to make such changes without the consent of the Employee.
 
14.          Notice of Sale or Other Disposition of Shares.  In the event the
Employee disposes of any of the Shares that may be acquired hereunder at any
time within two years of the date hereof or one year from the date the Shares
were acquired, the Employee agrees to notify the Company in writing within ten
days of the date of such disposition, of the number of Shares disposed of, the
nature of the transaction, and the amount received (if any) upon such
disposition.  Employee understands that such a disposition may result in
imposition of withholding taxes, and agrees to remit to the Company on request
any amounts requested to satisfy any withholding tax liability.
 
 
4

--------------------------------------------------------------------------------

 
 
15.          Terms of Employment.  Subject to any employment contract with the
Employee, the terms of employment of the Employee shall be determined from time
to time by the Company and the Company shall have the right, which is hereby
expressly reserved, to terminate the Employee or change the terms of the
employment at any time for any reason whatsoever, with or without good cause.
The Employee agrees to notify in writing the Corporate Secretary of the Company
of the Employee’s intention, if any, to terminate Employee’s employment within
ten days after said intention is formed.
 
16.          Payment of Taxes.  Whenever Shares are to be issued to the Employee
in satisfaction of the rights conferred hereby, the Company shall have the right
to require the Employee to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares.
 
17.          Terms and Conditions of Plan.  This Agreement is subject to, and
the Company and the Employee agree to be bound by, all of the terms and
conditions of the Plan, as the same shall have been amended from time to time in
accordance with the terms thereof, provided that no such amendment shall deprive
the Employee, without his or her consent, of any of his or her rights hereunder,
except as otherwise provided in this Agreement or in the Plan.  The Shares
acquired hereunder may also be subject to restrictions on transfer and/or rights
of repurchase that may be contained in the Bylaws of the Company or in separate
agreements with Employee.  The Board or the Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Board or the Committee in good
faith shall be final and binding upon Employee, the Company and all other
interested persons.  No member of the Board or the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
 
18.          Severability.  In the event that any provision in this Agreement
shall be invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect on
the remaining provisions of this Agreement.
 
19.          Governing Law.  This Agreement shall be governed by and construed
under the laws of the state of California, without regard to conflicts of law
provisions.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties hereto have executed this Agreement, as of the
day and year first above written.
 
COMPANY:

     
OrthoCyte Corporation
     
By
   



Title
   



By
   



Title
   


EMPLOYEE:
 
 
  (Signature)            (Please Print Name)  

 
6 

--------------------------------------------------------------------------------